LaSalle Bank N.A. 135 South LaSalle Street Suite 1625 Chicago, IL 60603 Global Securities and Trust Services Annual Statement of Compliance VIA: EMAIL Merrill Lynch Mortgage Investors, Inc. 250 Vesey Street 4 World Financial Center, 16th Floor New York, New York 10080 Attention: Merrill Lynch Mortgage Investors Trust, Series 2007-SL1 Re: Pursuant to the Indenture (the "Agreement") dated as of May 11, 2007 among Merrill Lynch Mortgage Investors Trust, Series 2007-SL1, as Issuing Entity, LaSalle Bank National Association, as Securities Administrator, and Citibank, N.A., as Indenture Trustee, relating to Merrill Lynch Mortgage Investors Trust, Series 2007-SL1 I, Barbara L. Marik, a Senior Vice President of LaSalle Bank National Association, as Securities Administrator hereby certify that: 1.A review of the activities of the Securities Administrator during the preceding calendar year and of the performance of the Securities Administrator under the Agreement has been made under my supervision; and 2.To the best of my knowledge, based on such review, the Securities Administrator has fulfilled all its obligations under the Agreement in all material respects throughout such year or a portion thereof. Date: February 27, 2008 LaSalle Bank National Association, as Securities Administrator /s/ Barbara L. Marik Barbara L. Marik Senior Vice President
